Title: From Thomas Jefferson to James Mease, 28 June 1803
From: Jefferson, Thomas
To: Mease, James


          
            Sir
                     
            Washington June 28. 1803.
          
          I recieved lately the inclosed pamphlet from the Author at Lingen in Westphalia. not understanding the German myself, I submitted it to a gentleman who does, and he assures me it contains valuable matter on the subject of rendering wood incombustible, preventing the rot &c. as this might come within the plan of the Domestic Encyclopedia you are publishing, I have supposed it might be acceptable to you & therefore tender it with my salutations & assurances of respect.
          
            Th: Jefferson
          
        